Citation Nr: 0931805	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, other than PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from March 1981 to February 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The appellant testified at a hearing before the Board in 
Washington, DC, in July 2009; the undersigned Veterans Law 
Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has reported as a stressor for his PTSD his 
observation of Beirut, Lebanon, in 1983, seeing the 
destruction due to the ongoing war at that time, which he saw 
using binoculars on board his Naval vessel from off shore.  

The record contains copies of treatment reports dated since 
2005 that reflect several psychiatric diagnoses, including 
PTSD, major depressive disorder, personality disorder, rule 
out bipolar disorder, generalized anxiety disorder, and 
substance abuse.  A private physician wrote in April 2008 
that he was treating the appellant "for posttraumatic stress 
reaction which he experienced from witnessing the bombing 
while stationed off of the coast of Beirut, Lebanon while in 
the Navy.  Although not directly in the incidence [sic] he 
has memories of the panic and fear which he experienced.  
This has triggered depressive symptoms."  

The appellant's service treatment records do not refer to any 
psychiatric treatment.  Although he reported depression or 
excessive worry at the time of his separation examination, 
the examiner characterized it as being normal for his 
operational schedule.  And the appellant himself testified 
that he received no psychiatric care until 2005.  
Nevertheless, the diagnosis and nexus opinion provided by the 
private examiner trigger VA's duty to assist to schedule the 
appellant for an examination to obtain an opinion by an 
examiner who has reviewed the claims file.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

The record also reflects that the appellant served from 
November 1981 to March 1983 on the USS Raleigh, which the 
Board observes did visit Beirut in 1983.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination requested herein and to 
cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the appellant to identify all 
health care providers who have treated 
him for a psychiatric disorder since 
January 2009.  After obtaining any 
needed signed authorizations, request 
copies of the records of all sources 
identified by him.  Associate with the 
claims file all records received.  

2.  Verify the Veteran's reported 
stressor of viewing, through 
binoculars, bombing of Beirut while off 
the coast of Lebanon on board the USS 
Raleigh in 1983.  According to his 
service records, the Veteran was 
assigned to the USS Raleigh from 
November 1981 until March 12, 1983. 

3.  Schedule the appellant for a 
psychiatric examination. The claims 
file, including this remand order, must 
be reviewed by the examiner.  The 
examination report should set forth in 
detail all current symptoms, clinical 
findings, and diagnoses.  The examiner 
should discuss the psychiatric 
diagnoses that have been assigned by 
other examiners, indicating why the 
current diagnosis is correct.  In 
particular, the examiner should 
indicate the likelihood (i.e., 50 
percent probability or greater) that 
the appellant currently has PTSD and, 
if so, should identify the 
precipitating stressor(s) for the 
diagnosis.  The examiner should also 
indicate the likelihood 
(i.e., 50 percent probability or 
greater) that any psychiatric disorder 
other than PTSD that has been present 
since April 2005 had its origins during 
the appellant's period of service.  All 
opinions should be supported by 
adequate rationale.  

4.  After the requested development has 
been completed, readjudicate the 
appellant's claims.  If they are not 
granted to his satisfaction, provide 
him and his accredited representative 
with a supplemental statement of the 
case (SSOC) and give them an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

